Exhibit 10.01

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated January 21, 2009 by and between
MoneyGram International, Inc., a Delaware corporation (together with its direct
and indirect subsidiaries, successors and permitted assigns under this
Agreement, the “Company”) and Pamela H. Patsley (“Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

Executive desires to accept such employment and enter into such an agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which is mutually
acknowledged, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on
January 21, 2009 and ending on January 21, 2013 (the “Expiration Date” and such
period the “Employment Term”) on the terms and subject to the conditions set
forth in this Agreement.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s Executive
Chairman. In such position and subject to the terms of this Agreement, Executive
shall have such duties and authority consistent with an executive officer of the
Company and as shall be determined from time to time by the Board of Directors
of the Company (the “Board”). During the Employment Term, Executive shall also
serve on the Board, any committees of the Board, the board of directors of
subsidiaries of the Company and any committees thereof without additional
compensation therefor.

b. During the Employment Term, Executive shall serve the Company faithfully and
conscientiously, shall promote the interests and reputation of the Company and
shall comply with the policies of the Company. Executive will be required to
devote one-half of Executive’s business time to the performance of Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would violate the terms of
Section 9 herein, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, from continuing to serve on any board
of directors or trustees of any business corporation or any charitable
organization or continuing to serve in Executive’s current board positions;
provided in each case, and in the aggregate, that (i) such activities do not
conflict or interfere with Section 9, and (ii) any future board positions of
Executive will require approval of the Board; provided, however, that the
Executive shall be entitled to replace one board position with another with
disclosure to, but not approval by, the Board.

c. Executive shall perform her duties from Dallas, Texas, at her home or at an
office as may be agreed to by the Company and Executive. Executive shall travel
from time to time to the Company’s headquarters and other locations as required
to fulfill her duties hereunder. Executive shall be entitled to fly first class,
and shall be provided by the Company with business travel accidental life
insurance, with coverage at least equal to 12 months of Base Salary (as defined
below).

d. Executive, in her capacity as a director and officer of the Company, shall
have the benefit of the Indemnification Agreement attached hereto as Exhibit A
(the “Indemnification Agreement”).

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $500,000, payable in regular installments in
accordance with the Company’s usual payment practices. The Human Resources
Committee of the Board shall review at least annually Executive’s Base Salary
and shall increase or maintain the Base Salary at each such review by an amount
as to which it shall have sole discretion. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

4. Cash Bonus. Executive shall be eligible to participate in the Company’s
Management and Line of Business Incentive Plan (“MIP”). The annual MIP bonus
targets shall be established by the Board, and Executive’s annual bonus shall be
50% of Executive’s Base Salary if the defined base target is achieved and 100%
of the Executive’s Base Salary if the maximum defined target is achieved. The
annual bonus shall be paid in accordance with the terms of the MIP but in no
event later than the 15th day of the third month of the fiscal year following
the fiscal year to which such annual bonus relates.

5. Equity Arrangements. Executive shall participate in the Company’s equity
incentive compensation program and receive the stock option grant attached
hereto as Exhibit A (the “Option Agreement”).

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
the following benefits: (i) executive health exam; (ii) financial planning
services; (iii) health club subsidy; and (iv) participation in the Company’s
Deferred Compensation Plan for Executives, all as in effect from time to time
(collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company, in each
case, to the extent Executive is eligible for such benefits under the terms of
such plans. Executive will also participate in all other applicable employee
benefit and welfare benefit plans as apply to all employees generally, on such
terms and conditions as may be in effect and/or amended from time to time, in
each case, to the extent Executive is eligible for such benefits under the terms
of such plans. Executive shall be entitled to two (2) weeks paid vacation per
calendar year, such vacation to extend for such periods and shall be taken at
such intervals as shall be appropriate and consistent with the proper
performance of Executive’s duties hereunder.

7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder
(including travel between her home and the Company’s offices and expenses of
accommodations while at the Company’s offices) shall be reimbursed by the
Company within 30 days following Executive’s submission of appropriate
documentation of such expenses in accordance with Company policies. The Company
shall reimburse Executive for reasonable attorney’s fees incurred in connection
with the negotiation of this Agreement and the Option Agreement; provided,
however, that such reimbursement shall not exceed $15,000.

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason.

a. By the Company For Cause or By Executive’s Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 8(b)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the Board that are within Executive’s control and consistent with
Executive’s status as a senior executive of the Company and her duties and
responsibilities hereunder (except for a failure that is attributable to
Executive’s illness, injury or Disability) for a period of 10 days following
written notice by the Company to Executive of such failure; provided, however,
that “Cause” shall not be deemed to exist under this clause (A) if Executive’s
refusal is attributable to her good faith belief, as articulated in writing to
the Board if the Board so requests, that the Board’s directions are either
unlawful, or inimical to the best interests of the Company’s shareholders,
(B) fraud or material dishonesty in the performance of Executive’s duties
hereunder, (C) an act or acts on Executive’s part constituting (x) a felony
under the laws of the United States or any state thereof, (y) a misdemeanor
involving moral turpitude or (z) a material violation of federal or state
securities laws, (D) an indictment of Executive for a felony under the laws of
the United States or any state thereof, (E) Executive’s willful misconduct or
gross negligence in connection with Executive’s duties hereunder which is
materially injurious to the financial condition or business reputation of the
Company, (F) Executive’s material breach of the Company’s Code of Ethics, Always
Honest policy or any other code of conduct in effect from time to time to the
extent applicable to Executive, and which breach has a material adverse effect
on the Company; or (G) Executive’s breach of the provisions of Sections 9 or 10
of this Agreement which breach has an adverse effect on the Company.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive

(A) the Base Salary through the date of termination payable in accordance with
the Company’s regular payroll practices;

(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with this Agreement;

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company payable in accordance with such
employee benefit plans;

(D) such rights as the Executive may have under the equity grant set forth in
Section 5 above; and

(E) the benefits set forth in Section 2(d) above and any rights which the
Executive may have under director and officer insurance then maintained by the
Company (the amounts described in clauses (A) through (E) hereof being referred
to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Executive shall have no further rights to any Base Salary,
payment of monetary compensation or bonus under this Agreement.

b. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) the failure of
the Company to pay or cause to be paid any amount due pursuant to this
Agreement, (B) the imposition by the Company on the Executive with travel,
responsibilities, duties or work time requirements imposed in excess of the
terms in this Agreement, (C) any breach of this Agreement or the Indemnification
Agreement by Company, (D) the Company is found to be guilty of fraud, material
dishonesty, a felony under federal or state laws, or a material violation of
federal or state securities laws, or (E) the failure of Company to obtain within
one year of the date hereof shareholder approval of the amendment of the
Company’s 2005 Omnibus Incentive Plan described in Section 10(r) of the Option
Agreement; provided that either of the events described in clauses (A), (B) and
(C) of this Section 8(b)(ii) shall constitute Good Reason only if the Company
fails to cure such event within 30 days after receipt from Executive of written
notice of the event which constitutes Good Reason.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights payable in accordance with Section 8(a)(iii) hereof;

(B) subject to Section 12(g)(i) hereof, payment in equal installments, in
accordance with the Company’s normal payroll practices, as in effect on the date
of termination of Executive’s employment, over the Restricted Period (as defined
below) of an aggregate amount over the Restricted Period (as defined below)
equal to the sum of (x) one times the Base Salary in effect as of the date of
Executive’s termination and (y) a pro-rata portion of Executive’s base Target
Bonus Percentage (as defined in the MIP) for the year in which the termination
takes place, based upon the percentage of the fiscal year that shall have
elapsed through the date of Executive’s termination of employment;

(C) subject to Section 12(g)(iii) hereof, continuation of health and life
insurance Employee Benefits through the later of (x) the Expiration Date and
(y) one year from the date of Executives’ termination of employment; and

(D) vesting of the options granted pursuant to Section 5 above as follows: for
Time-Based Options, vesting through the date 12 months after the date of
termination; and for Performance-Based Options, vesting through any
Performance-Vesting Date that occurs during the 12-month period following the
date of termination; (capitalized terms used in this clause D shall have the
definition set forth in the option agreement attached hereto as Exhibit B). The
number of Time-Based Options deemed exercisable upon termination shall be
calculated after giving effect to the acceleration of vesting specified in this
clause (D).

The rights described in clauses (B), (C) and (D) hereof are referred to as the
“Additional Rights”.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(b)(iii),
Executive shall have no further rights to Base Salary, payment of monetary
compensation or bonus under this Agreement

Notwithstanding anything else to the contrary contained in this Agreement, if
(i) the Company temporarily suspends Executive from her duties, (ii) at such
time, the Company has pending an inquiry or investigation that the Board
reasonably and in good faith believes may lead to a Cause termination of
Executive, and (iii) Executive tenders her resignation based on the Good Reason
with respect to the suspension of duties within the required period for
resigning for Good Reason, the Company may delay treating the resignation as for
Good Reason until the completion of the investigation or inquiry and need not
treat the resignation as based on Good Reason at such date if it can then
establish Cause; provided, however, that Executive shall retain her right to
terminate employment for Good Reason based on other factors, if applicable.
During the period of such inquiry or investigation, Executive shall continue to
be employed by the Company, subject to the Company’s right to terminate
Executive for Cause at any time, subject further to the notice and cure
provisions in the definition of Cause, relating to the inquiry or investigation
or otherwise.

c. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights payable in accordance with Section 8(a)(iii) hereof; and

(B) the Additional Rights payable in accordance with Section 8(b)(iii) hereof,

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(c)(ii), Executive shall have no further
rights to any Base Salary, payment of monetary compensation or bonus under this
Agreement.

d. Expiration of Employment Term. Unless Executive’s employment is earlier
terminated pursuant to paragraphs (a), (b) or (c) of this Section 8, Executive’s
termination of employment hereunder (whether or not Executive continues as an
employee of the Company thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the Expiration Date and Executive
shall be entitled to receive the Accrued Rights payable in accordance with
Section 8(a)(iii) hereof. Following such termination of Executive’s employment,
except as set forth in this Section 8(d), Executive shall have no further rights
to any Base Salary, severance benefit or bonus under this Agreement. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 9,
10 and 11 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

f. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

g. Timing of Payment. Unless otherwise specifically set forth in this Section 8
or Section 12(g) hereof, any amounts due under this Section 8 shall be paid in a
lump sum within sixty (60) calendar days following the date of termination of
Executive’s employment or earlier if required by applicable law.

h. Offset. The Company’s obligation to pay Executive the Base Salary and bonus
amounts hereunder shall be subject to set-off, counterclaim or recoupment of
amounts owed by Executive to the Company or its subsidiaries; provided, that,
for federal income tax purposes, if any amount has been set-off, the amount set
off shall be deemed to have been paid by Executive to the Company and an amount
shall be deemed to be paid by the Company to Executive pursuant to this
Agreement as of the date of such set-off; provided, further, that the amount
deemed to be paid by the Company to the Executive shall be a gross amount
including all applicable withholding taxes required to be withheld by the
Company.

i. Nature of Payments. Any amounts due under this Section 8 are in the nature of
payments considered to be reasonable by the Company and are not in the nature of
a penalty.

j. Waiver and Release. As a condition precedent to receiving the Base Salary and
bonus provided under this Section 8 (other than those already accrued prior to
the date of termination), Executive shall have (x) executed, within twenty-one
(21) days, or if required for an effective release, forty-five (45) days,
following Executive’s termination of employment, a waiver and release
substantially in the form attached hereto as Exhibit C and the seven (7) day
revocation period set forth in Section 6 of such release shall have expired and
(y) continued to comply with the provisions of Sections 9 and 10 of this
Agreement.

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and acknowledges and recognizes
that as a consequence of Executive’s job performance and duties, Executive will
acquire knowledge of trade secrets or other confidential information of the
Company or its subsidiaries. In order to better protect the goodwill of the
Company and its subsidiaries and to prevent the disclosure of the Company’s or
its subsidiaries’ trade secrets and confidential information and thereby help
insure the long-term success of the business, Executive agrees as follows:

(1) For purposes of this Section 9, the “Restricted Period” shall be the
Employment Term and one of the following: (x) one year following the Expiration
Date if the Employment Term is not earlier terminated pursuant to Section 8; or
(y) one year following an earlier termination of the Employment Term pursuant to
Section 8 herein. During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Company, the business of
any client or prospective client:



  (i)   with whom Executive had personal contact or dealings on behalf of the
Company during the Employment Term;



  (ii)   with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the Employment Term; or



  (iii)   for whom Executive had direct or indirect responsibility during the
Employment Term.

(2) During the Restricted Period, Executive will not directly or indirectly:



  (i)   engage in any business that competes with the business of the Company
(including, without limitation, businesses which the Company has specific plans
to conduct in the current or next fiscal year and as to which Executive was
involved in such planning) in any geographical area that is within 100 miles of
any geographical area where the Company performs, sells, leases, rents, licenses
or otherwise provides its products or services (a “Competitive Business”). A
list of the companies currently deemed to be engaged in a Competitive Business
is attached as Exhibit D.



  (ii)   enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;



  (iii)   acquire a significant financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as a
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or



  (iv)   interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients or suppliers of the Company.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:



  (i)   solicit or encourage any employee of the Company to leave the employment
of the Company; or



  (ii)   hire any such employee who was employed by the Company as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within one year prior to or after,
the termination of Executive’s employment with the Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
encourage to cease to work with the Company any consultant then under contract
with the Company.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

c. This Section 9 shall be void and of no further effect upon the occurrence of
any one of the following: (i) failure by the Company to pay any amounts due
under this Agreement after Executive has provided 30 days written notice and
opportunity to cure, (ii) failure by the Company to fulfill its obligations
under the Indemnification Agreement, or (iii) the Company is found to be guilty
of fraud, material dishonesty, a felony under federal or state laws, or a
material violation of federal or state securities laws.

10. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
prospective clients, partners, investors, personnel, compensation, recruiting,
training, the financial terms of Company’s contracts and proposed contracts, the
expiration dates of such contracts, the key contact individuals at each client
location, the transaction volume and business features of each client and/or
location, advertising, sales, marketing, promotions, government and regulatory
activities and approvals – concerning the past, current or future business,
activities and operations of the Company, its subsidiaries and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; (c) known to
Executive prior to her employment with the Company; or (d) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its subsidiaries, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials), in conjuction with the Company, at any time
during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any the Company resources (“Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(ii) To the extent Executive creates written records (in the form of notes,
sketches, drawings, and any other form or media requested by the Company) of
Works, the records will be available to and remain the sole property and
intellectual property of the Company at all times.

(iii) Executive shall cooperate with reasonably requested actions and execute
all reasonably requested documents (including any licenses or assignments
required by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Works.

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement and the other agreements, plans
and documents referenced herein, and the Company’s charter and bylaws, contain
the entire understanding of the parties with respect to the employment of
Executive by the Company. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the Company
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to preserve such rights and obligations.

f. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is a successor in interest
to substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor person or entity.

g. Compliance with IRC Section 409A.

(i) If any payment, compensation or other benefit provided to Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and Executive is a specified employee as defined in Section 409A(a)(2)(B)(i),
then no portion of such payments shall be paid before the day that is six (6)
months plus one (1) day after the date of termination (the “New Payment Date”).
The aggregate of any payments that otherwise would have been paid to Executive
during the period between the date of termination and the New Payment Date shall
be paid to Executive in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to Executive that would not be required to be delayed
if the premiums therefor were paid by Executive, Executive shall pay the full
cost of premiums for such welfare benefits during the six-month period and the
Company shall pay Executive an amount equal to the amount of such premiums paid
by Executive during such six-month period promptly after its conclusion.

(ii) The parties hereto acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and Executive agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved.

(iii) Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

(iv) If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

(v) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

h. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

MoneyGram International, Inc.
1550 Utica Avenue South, Suite 100
Minneapolis, Minnesota 55416



      Attention: Chairman of the Human Resources and Nominating Committee of the
Board

If to Executive:

3800 Miramar, Dallas, Texas 75205

To the most recent address of Executive set forth in the personnel records of
the Company.

j. Executive Representation. Executive hereby represents to the Company that
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

MONEYGRAM INTERNATIONAL, INC. PAMELA H. PATSLEY

By:
Title:


2

Exhibit A

Indemnification Agreement

See Attached

3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of the 21st day of
January, 2009, by and between MoneyGram International, Inc. (the “Corporation”),
a Delaware corporation, and Pamela H. Patsley, a director and an officer of the
Corporation (the “Employee Director”).

Recitals

A. The Employee Director has been elected to serve as a director of the
Corporation and the Corporation desires the Employee Director to continue in
such capacity.

B. The Employee Director has entered into an Employment Agreement, dated as of
January 21, 2009 (the “Employment Agreement”) whereby Employee Director agrees
to serve as Executive Chairman of the Corporation, and the Corporation desires
the Employee Director to serve in such capacity.

C. In addition to the indemnification to which the Employee Director is entitled
under the Amended and Restated Certificate of Incorporation of the Corporation
(the “Articles”), the Corporation at its sole expense maintains insurance
protecting its officers and directors against certain losses arising out of
actual or threatened actions, suits or proceedings to which such persons may be
made or threatened to be made parties (“D & O Insurance”).

D. The Articles and the Delaware General Corporation Law specifically provide
that they are not exclusive, and thereby contemplate that contracts may be
entered into (i) between the Corporation and the members of its Board of
Directors with respect to indemnification of such directors, and (ii) between
the Corporation and its officers with respect to indemnification of such
officers.

Agreement

In order to induce the Employee Director to continue to serve in the capacity as
a director and as Executive Chairman, in consideration of the Employee
Director’s valuable services for the Corporation, the Corporation and the
Employee Director agree as follows:

1. Continued Service. Employee Director will continue to serve as a director of
the Corporation and as Executive Chairman, in each case, at the will of the
Corporation, or in accordance with separate contract to the extent that such a
contract is in effect at the time in question, so long as the Employee Director
is duly elected and qualified in accordance with the Articles and the Bylaws of
the Corporation (“Bylaws”) or until the Employee Director resigns in accordance
with applicable law.

2. Indemnity of Employee Director. The Corporation shall hold harmless and
indemnify Employee Director to the full extent authorized or permitted by the
provisions of the Delaware General Corporation Law or by any amendment thereof
or other statutory provisions authorizing or permitting such indemnification
which is adopted after the date hereof. To the extent that a change in the
Delaware General Corporation Law (or other applicable law), whether by statute
or judicial decision, permits greater indemnification or advancement of expenses
than would be afforded currently under the Articles or the Bylaws and this
Agreement, it is the intent of the parties hereto that Employee Director enjoy
by this Agreement the greater benefits so afforded by such change. No amendment,
alteration or repeal of this Agreement or of any provision hereof or of the
Articles or the Bylaws or any provision thereof shall limit or restrict any
right of Employee Director under this Agreement or such other documents in
respect of any action taken or omitted by Employee Director in Employee
Director’s capacity as a director or officer of the Corporation prior to such
amendment, alteration or repeal.

3. Maintenance of Insurance and Self Insurance.

a. Subject only to the provisions of Section 3(b) hereof, so long as Employee
Director shall continue to serve as a director of the Corporation (or shall
continue at the request of the Corporation to serve as a director of another
corporation, partnership, joint venture, trust or other enterprise) and/or as
Executive Chairman of the Corporation, and thereafter so long as Employee
Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that Employee Director was a director or an
officer of the Corporation or served in any of said other capacities, the
Corporation will purchase and maintain in effect for the benefit of Employee
Director one or more valid, binding and enforceable policies of D & O Insurance.

b. The Corporation shall not be required to maintain said policies of D & O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.

c. In the event the Corporation does not purchase and maintain in effect said
policies of D & O Insurance pursuant to the provisions of Section 3(b) hereof,
the Corporation shall hold harmless and indemnify Employee Director to the full
extent of the coverage which would otherwise have been provided for the benefit
of Employee Director pursuant to such D & O Insurance.

4. Additional Indemnity. Subject only to the exclusions set forth in Section 5
hereof, and without limiting any right which Employee Director may have now or
in the future pursuant to the Delaware General Corporation Law, the Articles,
the Bylaws, the Employment Agreement, any other agreement, any resolution, any
policy of insurance or otherwise, the Corporation hereby further agrees to hold
harmless and indemnify Employee Director against any and all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Employee Director in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, whether by third parties or by or in the right
of the Corporation to which Employee Director at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Employee Director is
or was a director or an officer of the Corporation, or is or was serving or at
any time serves at the request of the Corporation as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise.

5. Limitations on Additional Indemnity. No indemnity pursuant to Section 4
hereof shall be paid by the Corporation:

a. for which and to the extent that payment is actually made to Employee
Director under a valid and collectible insurance policy maintained by the
Company;

b. for which and to the extent that Employee Director is indemnified by the
Company or receives a recovery from the Company otherwise than pursuant to
Section 4;

c. on account of any suit in which judgment is rendered against Employee
Director for an accounting of profits made from the purchase or sale by Employee
Director of securities of the Corporation pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

d. with respect to acts or omissions which are not in good faith or which
constitute intentional misconduct or a knowing violation of law;

e. with respect to authorization by Employee Director of the unlawful payment of
a dividend or other distribution on the Corporation’s capital stock or the
unlawful purchase of its capital stock;

f. with respect to any transaction from which Employee Director derived an
improper personal benefit; or

g. if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

6. Notification and Defense of Claim. Promptly after receipt by Employee
Director of notice of the commencement of any action, suit or proceeding,
Employee Director will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Employee Director otherwise than under this
Agreement or from any liability which is not directly related to the failure of
Employee Director promptly to so notify the Corporation. With respect to any
such action, suit or proceeding as to which Employee Director notifies the
Corporation of the commencement thereof:

a. The Corporation will be entitled to participate therein at its own expense;
and,

b. Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Employee
Director. After notice from the Corporation to Employee Director of its election
so to assume the defense thereof, the Corporation will not be liable to Employee
Director under this Agreement for any legal or other expenses subsequently
incurred by Employee Director in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Employee
Director shall have the right to employ the Employee Director’s counsel in such
action, suit or proceeding, but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of Employee Director unless (i) the employment of counsel by
Employee Director has been authorized by the Corporation (ii) Employee Director
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Employee Director in the conduct of the defense of such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to continue the defense of any action, suit or proceeding properly
brought by or on behalf of the Corporation or as to which Employee Director
shall have made the conclusion provided for in (ii) above.

c. The Corporation shall not be required to indemnify Employee Director under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Corporation shall not settle any
action or claim in any manner which would impose any penalty or limitation on
Employee Director without Employee Director’s written consent. Neither the
Corporation nor Employee Director will unreasonably withhold its consent to any
proposed settlement.

7. Advance Payments.

a. Employee Director shall be entitled to receive advance payments in the amount
of all costs, charges, and expenses, including attorney and other fees and
expenses, actually and reasonably incurred or reasonably to be incurred by
Employee Director in defense of any action, suit or proceeding as described in
Section 4 hereof.

b. Employee Director agrees that the Employee Director will reimburse the
Corporation for all costs, charges and reasonable expenses paid or advanced by
the Corporation in defending any civil, criminal, administrative or
investigative action, suit or proceeding against Employee Director in the event
and only to the extent that it ultimately shall be determined in a final
non-appealable determination by a court of competent jurisdiction that Employee
Director is not entitled to be indemnified by the Corporation for such costs,
charges and expenses under the provisions of this Agreement.

c. The Corporation agrees that if any party with a right to nominate the
Employee Director to a position as a director or officer of the Corporation (or
any affiliate thereof other than the Corporation) pays or causes to be paid, for
any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter) with
Employee Director, then (i) such party (or such affiliate, as the case may be)
shall be fully subrogated to all rights of Employee Director with respect to
such payment and (ii) the Corporation shall reimburse such party (or such other
affiliate) for the payments actually made.

8. Indemnification Request.

(i) Advancement.

a. Employee Director shall in order to request advanced payments according to
Section 7 hereof, submit to the Board of Directors a sworn statement of request
for advancement of expenses in the form of Exhibit 1 attached hereto and made a
part hereof (the “Advancement Request”), stating that (i) the Employee Director
has incurred or will incur actual expenses in defending an action, suit, or
proceeding as described in Section 4 hereof and (ii) the Employee Director
undertakes to repay such amount if it shall ultimately be determined in a final
non-appealable determination by a court of competent jurisdiction that the
Employee Director is not entitled to be indemnified by the Corporation under
this Agreement.

b. Upon receipt of the Advancement Request the Chairman of the Board, the
President or any Vice President shall authorize immediate payment of the
expenses stated in the Advancement Request within 10 calendar days, whereupon
such payments shall immediately be made by the Corporation. No security shall be
required in connection with any Advancement Request and it shall be accepted
without reference to Employee Director’s ability to make repayment.

(ii) Indemnification.

a. Employee Director, in order to request indemnification pursuant to Section 4
hereof, shall submit to the Board of Directors a sworn statement of request for
indemnification in the form of Exhibit 2 attached hereto and made a part hereof
(the “Indemnification Request”) stating that Employee Director is entitled to
indemnification under this Agreement. Such Indemnification Request shall contain
a summary of the action, suit or proceeding and an itemized list of all payments
made or to be made with respect to which indemnification is requested.

b. The Board of Directors shall be deemed to have determined that Employee
Director is entitled to such indemnification unless, within 30 days after
submission of the Indemnification Request, the Board of Directors shall have
notified Employee Director in writing that it has determined, by a majority vote
of directors who were not parties to such action, suit or proceeding based upon
clear and convincing evidence, that Employee Director is not entitled to
indemnification under this Agreement. The evidence shall be disclosed to
Employee Director in such notice which shall be sworn to by all directors who
participated in the determination and voted to deny indemnification.

c. In the event that (i) a majority vote according to Section 8.2(b) cannot be
obtained or that (ii) there is a change in control of the Corporation (other
than a change in control which has been approved by members of the Board of
Directors who were directors prior to such change in control), the following
procedure shall take place:

(aa) Employee Director shall choose subject to Corporation approval (which
approval shall not be unreasonably withheld) counsel who has not performed any
services for the Corporation or Employee Director within the last five years and
who is in good standing (“Independent Legal Counsel”).

(bb) Independent Legal Counsel shall then determine within (i) thirty (30) days
after submission of the Indemnification Request, or (ii) the Employee Director’s
acceptance to act as an Independent Legal Counsel, or (iii) such reasonable time
as is required under the circumstances, whichever comes later, whether Employee
Director is entitled to indemnification under this Agreement. Indemnification
may only be denied according to Section 5 hereof and only based upon clear and
convincing evidence. In the case of a denial, Independent Legal Counsel shall
submit to the Board of Employee Directors and to Employee Director within
10 days after the decision a written opinion disclosing the grounds and the
evidence upon which such decision was based. The decision of Independent Legal
Counsel shall be final.

d. The termination of any action, suit or proceeding by judgment, order,
settlement or conviction, or upon a plea of no contest or its equivalent, shall
not, of itself, create a presumption that Employee Director’s conduct was such
that indemnity is not available pursuant to Section 5.

9. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Employee Director is a
director of the Corporation (including service at the request of the Corporation
as a director of another corporation, partnership, joint venture, trust or other
enterprise) or is a an officer of the Corporation and shall continue thereafter
so long as Employee Director shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Employee
Director was a director or Executive Chairman of the Corporation or serving in
any other capacity referred to herein.

10. Enforcement.

a. The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on the Corporation hereby in order
to induce Employee Director to serve or continue to serve as a director of the
Corporation and in order to induce Employee Director to enter into the
Employment Agreement and continue to serve as Executive Chairman of the
Corporation, and acknowledges that Employee Director is relying upon this
Agreement in continuing in such capacities.

b. In the event Employee Director is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Corporation shall reimburse Employee Director for all of Employee
Director’s reasonable fees and expenses in bringing and pursuing such action.

11. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

12. Governing Law; Binding Effect; Amendment and Termination.

a. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

b. This Agreement shall be binding upon Employee Director and upon the
Corporation, its successors and assigns, and shall inure to the benefit of
Employee Director, the Employee Director’s heirs, personal representatives and
assigns and to the benefit of the Corporation, its successors and assigns.

c. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

4

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

MONEYGRAM INTERNATIONAL, INC.

By:      
Name:
Title:


EMPLOYEE DIRECTOR

By:     

5

Exhibit B

Stock Option Grant

(See Attached)

6

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (this “Agreement”) is made effective
as of January 21, 2009 (the “Grant Date”) between MoneyGram International, Inc.,
a Delaware corporation (the “Company”), and Pamela H. Patsley who is an employee
of the Company (the “Optionee”).

WHEREAS, in connection with the Optionee’s employment with the Company or one of
its Subsidiaries, the Company desires to grant to the Optionee an option to
purchase shares of the Company’s Common Stock, par value $0.01 per share (the
“Common Stock”) on the date hereof pursuant to the terms and conditions of this
Agreement and the Company’s 2005 Omnibus Incentive Plan (the “Plan”);

WHEREAS, the Committee has determined that it would be to the advantage, and in
the best interest, of the Company and its shareholders to grant the option
provided for herein to the Optionee as an incentive for her increased efforts
during her employment with the Company or one of its Subsidiaries;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Option.

Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Optionee on the Grant Date, an option to purchase up to
4.7 million shares of Common Stock at the option price set forth in Section 2
(the “Option”).

The foregoing award is a Non-qualified Stock Option granted under the Plan,
which is incorporated herein by this reference and made part of this Agreement.
The Option is not an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2. Option Price.

The per share purchase price of the shares subject to the Option shall be $1.50
(the “Option Price”), which amount is at least equal to the Fair Market Value of
the Common Stock as of the Grant Date, subject to appropriate adjustment as may
be determined by the Committee from time to time in accordance with Section 9.

3. Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on January 21, 2019 (the “Expiration Date”)
or such shorter period as is prescribed in Sections 5 and 6 of this Agreement.
Subject to the provisions of Sections 4, 5 and 6 of this Agreement, 50% of the
Option shall vest and become exercisable based on a time-vesting schedule (the
“Time-Based Option”) and the remaining 50% of the Option shall vest and become
exercisable based on performance-based vesting criteria (the “Performance-Based
Option”).

(a) Time-Based Option: Subject to the Optionee’s continued employment with the
Company or any of its Subsidiaries on the applicable “Time-Vesting Date” set
forth in the table below, or as otherwise set forth in that certain Employment
Agreement, dated as of January 21, 2009, between the Company and Optionee (the
“Employment Agreement”), the Time-Based-Option shall vest as follows:

         
Time-Vesting Date
  Percentage Vested
 
  Time-Based Option
On the first anniversary of the Grant Date
    25 %
 
       
On the second anniversary of the Grant Date
    50 %
 
       
On the third anniversary of the Grant Date
    75 %
 
       
On the fourth anniversary of the Grant Date
    100 %
 
       

Except as set forth in the Employment Agreement, if the Optionee’s employment
with the Company or any of its Subsidiaries is terminated on or prior to the
fourth anniversary of the Grant Date, the unvested portion of the Time-Based
Option shall be forfeited as described in Section 5 hereof.

(b) Performance-Based Option: Subject to the Optionee’s continued employment
with the Company or any of its Subsidiaries on the applicable
Performance-Vesting Date (as defined below), or as otherwise set forth in the
Employment Agreement, the Performance-Based Option shall vest as follows:

(i) 50% of the Performance-Based Option (“Tranche 1 Performance-Based Option”)
shall vest in full (A) so long as the Common Stock trades on a United States
securities exchange or trading market (which, for the purpose of Section 3(b),
shall include an over-the-counter market on the OTC Bulletin Board or Pink
Sheets), on the earlier of (x) the date that the daily closing price of the
Common Stock on the principal United States securities exchange or trading
market on which the Common Stock is traded (the “Applicable Market”) equals or
exceeds two (2) times the Option Price for any period of twenty (20) consecutive
trading days during the five-year period following the Grant Date and (y) if
there is a Change in Control (as defined below) during the five-year period
following the Grant Date, on the date of such Change in Control, in the event
the per share consideration in such Change in Control equals or exceeds two
(2) times the Option Price or (B) in the event the Common Stock does not trade
on a United States securities exchange or trading market (such cessation, a
“Going Private Event”), on the earlier of (x) following a Subsequent Public
Offering (as defined below), the date during the five-year period following the
Grant Date on which the Equity Value (as defined below) of a share of Common
Stock would result in the Investors (as defined below) having value in their
equity securities of the Company (assuming conversion into Common Stock of all
convertible securities then held by the Investors) equal to or exceeding two
(2) times the aggregate amount invested by the Investors in such securities and
(y) if there is a Change in Control during the five-year period following the
Grant Date, on the date of such Change in Control if the aggregate value of the
cash, marketable securities and other consideration received by the Investors
pursuant to such Change in Control, together with any distributions or proceeds
previously received by the Investors, in each case, in connection with the
equity securities of the Company held by the Investors, is equal to or exceeds
two (2) times the aggregate amount invested by the Investors in securities of
the Company (any of such dates, a “2X Performance Vesting Date”); and

(ii) the remaining 50% of the Performance-Based Option (“Tranche 2
Performance-Based Option”) shall vest in full (A) so long as the Common Stock
trades on a United States securities exchange or trading market, on the earlier
of (x) the date that the daily closing price of the Common Stock on the
Applicable Market equals or exceeds three (3) times the Option Price for any
period of twenty (20) consecutive trading days during the five-year period
following the Grant Date and (y) if there is a Change in Control during the
five-year period following the Grant Date, on the date of such Change in
Control, in the event the per share consideration in such Change in Control
equals or exceeds three (3) times the Option Price or (B) in the event of a
Going Private Event, on the earlier of (x) following a Subsequent Public
Offering, the date during the five-year period following the Grant Date on which
the Equity Value of a share of Common Stock would result in the Investors having
value in their equity securities of the Company (assuming conversion into Common
Stock of all convertible securities then held by the Investors) equal to or
exceeding three (3) times the aggregate amount invested by the Investors in such
securities and (y) if there is a Change in Control during the five-year period
following the Grant Date, on the date of such Change in Control if the aggregate
value of the cash, marketable securities and other consideration received by the
Investors pursuant to such Change in Control, together with any distributions or
proceeds previously received by the Investors, in each case, in connection with
the equity securities of the Company held by the Investors, is equal to or
exceeds three (3) times the aggregate amount invested by the Investors in
securities of the Company (any of such dates, a “3X Performance Vesting Date”).
The 2X Performance Vesting Date and the 3X Performance Vesting Date are each
referred to as a “Performance-Vesting Date.”

Notwithstanding anything herein to the contrary, if the 2X Performance Vesting
Date and/or the 3X Performance Vesting Date does not occur on or prior to the
earlier of the fifth anniversary of the Grant Date and a Change in Control
(absent a substitution of the applicable Options), the Tranche 1
Performance-Based Option and/or Tranche 2 Performance-Based Option, as
applicable, shall be forfeited on such earlier date. Except as set forth in
Section 5 hereof, if the Optionee’s employment with the Company is terminated
prior to the 2X Performance Vesting Date and/or the 3X Performance Vesting Date,
the Tranche 1 Performance-Based Option and/or Tranche 2 Performance-Based
Option, as applicable, shall be forfeited, as described in Section 5 hereof.

For purposes hereof, the “Equity Value” shall mean the average daily closing
price of the Common Stock over a consecutive twenty (20) day trading period.

For purposes hereof, “Subsequent Public Offering” shall mean a firm commitment
underwritten public offering of shares of the Company or other event the result
of which is that shares of the Company are tradable on the New York Stock
Exchange, American Stock Exchange, NASDAQ National Market or similar market
system, in each case, after a Going Private Event.

For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).

4. Effect of Change in Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions shall apply:

(a) If the Optionee is employed by the Company or any of its Subsidiaries on the
date of a “Change in Control”, or the Optionee is eligible for further vesting
pursuant to the terms of the Employment Agreement, the Committee, in its sole
discretion, may vest immediately prior to the consummation of the Change in
Control all or any portion of the Time-Based Option not previously vested,
unless the Time-Based Option or any such portion thereof shall have been
previously terminated in accordance with the terms of the Plan and this
Agreement.

(b) If at the time of the Change in Control, the per share Fair Market Value of
an Option does not exceed the per share Option Price, then this Option, whether
vested or unvested, shall immediately terminate in full and be of no further
force or effect; and

(c) If at the time of the Change in Control, the per share Fair Market Value of
an Option exceeds the Option Price, then the Committee, in its sole discretion,
may:

(i) provide the Optionee a reasonable amount of time (such period of time to be
determined by the Committee in its sole discretion) to exercise the vested and
unexercised portion of this Option (including any portion that may have vested
pursuant to Section 4(a)) that is outstanding at the time of the Change in
Control and, if not exercised within such period, have this Option terminate in
full and be of no further force or effect with respect to any unexercised
portion of such Option;

(ii) provide for the termination of this Option in exchange for payment to the
Optionee of the excess of (x) the Fair Market Value of the vested portion of the
Option that is outstanding and unexercised at the time of the Change in Control
over (y) the aggregate Option Price for such vested portion of the Option; or

(iii) if the Change in Control involves the merger or consolidation of the
Company with or into another entity, provide for the substitution by the
surviving entity or its direct or indirect parent of awards with substantially
the same terms as this Option in accordance with Section 422 of the Code and
Section 12.2 of the Plan.

(d) Notwithstanding the other provisions of this Section 4, if a Change in
Control occurs, and after giving effect thereto (i) the Common Stock no longer
trades on a United States securities exchange or trading market, and (ii) the
Optionee’s employment under the Employment Agreement either is terminated by the
Company without Cause or is terminated by the Optionee for Good Reason (as those
terms are defined in the Employment Agreement), then the Committee shall
accelerate any portion of the Time-Based Options not previously vested.

(e) For purposes of this Agreement, “Change in Control” shall mean (i) a sale,
transfer or other conveyance or disposition, in any single transaction or series
of transactions, of all or substantially all of the Company’s assets, (ii) the
transfer of more than 50% of the outstanding securities of the Company,
calculated on a fully-diluted basis, to an entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), or (iii) the merger, consolidation reorganization,
recapitalization or share exchange of the Company with another entity, in each
case in clauses (ii) and (iii) above under circumstances in which the holders of
the voting power of the outstanding securities of the Company, as the case may
be, immediately prior to such transaction, hold less than 50% in voting power of
the outstanding securities of the Company or the surviving entity or resulting
entity, as the case may be, immediately following such transaction.

5. Effect of Termination of Employment.

If the Optionee ceases to be employed by the Company or any of its Subsidiaries,
any portion of the Option that was not vested on the date of the Optionee’s
termination of employment and that does not vest pursuant to the terms of the
Employment Agreement shall be forfeited, and any portion of the Time-Based
Option that vests may be exercised until the earlier of (i) the Expiration Date
and (ii) the date that is 6 months after the date of the Optionee’s termination
of employment, and any portion of the Performance-Based Option that vests may be
exercised until the earlier of (i) the Expiration Date and (ii) the date that is
six months after the later of the date of the Optionee’s termination of
employment or the date of any subsequent vesting pursuant to Section 5(d) below,
except that:

(a) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated for Cause (as such term is defined in the Employment Agreement), any
portion of the Option that has not been exercised on the date of the Optionee’s
termination of employment shall be immediately forfeited.

(b) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as such term is defined in the Employment
Agreement), the Option may be exercised until the earlier of (i) the Expiration
Date and (ii) the date that is twelve (12) months after the date of the
Optionee’s termination due to Disability.

(c) if the Optionee’s employment with the Company or any of its Subsidiaries is
terminated due to death, the Option may be exercised by the Optionee’s personal
representative or the administrators of the Optionee’s estate or by any Person
or Persons to whom the Option has been transferred by will or the applicable
laws of descent and distribution until the earlier of (i) the Expiration Date
and (ii) the date that is twelve (12) months after the date of the Optionee’s
death.

Notwithstanding anything to the contrary in (b) or (c)  of this Section 5, if
the date on which the Optionee ceases to be an employee of the Company due to
Disability or death is within six (6) months of the Grant Date of the Option,
and the Optionee is an officer or director of the Company subject to Section
16(b) of the Exchange Act, this Option shall not become fully exercisable until
six (6) months and one day after the Grant Date.

(d) As provided in the Employment Agreement, if the Company terminates the
Optionee’s employment without Cause (as such term is defined in the Employment
Agreement) or the Optionee terminates her employment with Good Reason (as such
term is defined in the Employment Agreement), then (x) the Time-Based Option
will continue to vest through the date 12 months after the date of termination,
and (y) the Performance-Based Option shall vest through any Performance-Vesting
Date that occurs during the 12-month period following the date of termination.
The number of Time-Based Options deemed exercisable upon termination shall be
calculated after giving effect to the acceleration of vesting specified in this
clause (d).

6. Forfeiture and Repayment Provisions. Unless a Change in Control (as defined
above) shall have occurred after the date hereof:

(a)  The right to exercise this Option shall be conditional upon the fact that
the Optionee has read and understood the forfeiture and repayment provisions set
forth in this Section 6, that the Optionee has not engaged in any misconduct or
acts contrary to the Company as described below, and that the Optionee has no
intent to leave employment with the Company or any of its Subsidiaries for the
purpose of engaging in any activity or providing any services which are contrary
to the spirit and intent of the confidentiality, non-competition,
non-solicitation and similar provisions in Sections 9 and 10 of the Employment
Agreement (collectively, the “Covenants”).

(b) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Optionee engages in any conduct agreed to be avoided pursuant
to the Covenants. If, at any time within two (2) years after the date of the
Optionee’s termination of employment with the Company or any of its
Subsidiaries, the Optionee engages in any conduct agreed to be avoided pursuant
to the Covenants, then any gain (without regard to tax effects) realized by the
Optionee from the exercise of this Option, in whole or in part, shall be paid by
the Optionee to the Company. The Optionee consents to the deduction from any
amounts the Company or any of its Subsidiaries owes to the Optionee to the
extent of the amounts the Optionee owes the Company hereunder.

(c) Misconduct.

(i) The Company is authorized to suspend or terminate this Option and any other
outstanding stock option held by the Optionee prior to or after termination of
employment if the Company reasonably determines that during the Optionee’s
employment with the Company or any of its Subsidiaries:

(1) The Optionee knowingly participated in misconduct that causes a misstatement
of the financial statements of the Company or any of its Subsidiaries or
misconduct which represents a material violation of any code of ethics of the
Company applicable to the Optionee or of the Always Honest compliance program or
similar program of the Company; or

(2) The Optionee was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Optionee or by the Always Honest
compliance program or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Optionee or of the Always Honest
compliance program or similar program of the Company.

(ii) If, at any time after the Optionee exercises this Option, in whole or in
part, the Company reasonably determines that the provisions of Section 6(d)
applies to the Optionee, then any gain (without regard to tax effects) realized
by the Optionee from such exercise shall be paid by the Optionee to the Company.
The Optionee consents to the deduction from any amounts the Company or any of
its Subsidiaries owes to the Optionee to the extent of the amounts the Optionee
owes the Company under this Section 6.

7. Method of Exercising Option; Payment of Option Price; Delivery of Purchased
Shares.

(a) Subject to the terms and conditions of this Agreement, the Optionee may
exercise the Option by following the procedures established by the Company from
time to time. In addition, the Optionee may exercise the Option by written
notice to the Company as provided in Section 10(l) of this Agreement that states
(i) the Optionee’s election to exercise the Option, (ii) the Grant Date of the
Option, (iii) the Option Price of the shares, (iv) the number of shares as to
which the Option is being exercised, (v) the manner of payment and (vi) the
manner of payment for any income tax withholding amount. The notice shall be
signed by the Optionee or the Person or Persons exercising the Option. The
notice shall be accompanied by payment in full of the Option Price for all
shares designated in the notice. To the extent that the Option is exercised
after the Optionee’s death, the notice of exercise shall also be accompanied by
appropriate proof of the right of such Person or Persons to exercise the Option.

(b) Payment of the Option Price shall be made to the Company through one or a
combination of the following methods:

(i) cash, in United States currency (including check, draft, money order or wire
transfer made payable to the Company); or

(ii) delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by the Optionee more than six (6) months prior to the date of
exercise having a Fair Market Value on the date of exercise equal to the Option
Price (only full shares of Common Stock shall be utilized for payment purposes).
The Optionee shall represent and warrant in writing that the Optionee is the
owner of the shares so delivered, free and clear of all liens, encumbrances,
security interests and restrictions, and the Optionee shall duly endorse in
blank all certificates delivered to the Company.

(c) Upon any exercise of the Option, and subject to the payment of the Option
Price under Section 7(b) and of all tax obligations under Section 8, the Company
shall deliver the shares purchased in certificate form or, if the Company so
permits, in book entry form. The certificate(s) shall be registered in the name
of the Optionee, the Optionee’s transferee, or if the Optionee so requests, in
writing at the time of exercise, jointly in the name of the Optionee and another
person with rights of survivorship. If the Optionee dies, the certificate(s)
shall be registered in the name of the person entitled to exercise the Stock
Option in accordance with the Plan.

8. Taxes; Accounting Treatment.

(a) The Optionee acknowledges that the Optionee will consult with her personal
tax adviser regarding the income tax consequences of exercising the Option or
any other matters related to this Agreement. If the Optionee is employed by the
Company or any of its Subsidiaries, in order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Optionee’s sole and absolute responsibility, are withheld or collected from
the Optionee.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee, the Optionee may elect to satisfy any applicable tax
withholding obligations arising from the exercise of the Option by
(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), or (ii) delivering to the Company shares
of Common Stock acquired by the Optionee more than six (6) months prior to the
date of exercise having a Fair Market Value equal to the amount of such taxes
(only full shares of Common Stock shall be utilized for payment purposes) in
accordance with the provisions set forth in Section 7(b)(ii). The Optionee’s
election must be made on or before the date that the amount of tax to be
withheld is determined.

(c) The Company acknowledges and agrees that for tax and accounting purposes,
the Option will be treated the same as all other non-qualified stock options
issued by the Company that contain substantially the same performance vesting
features.

9. Adjustments.

In the event that the Company engages in a transaction such that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the Option, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this Option (including, without limitation, the number and kind of shares
subject to this Option and the Option Price) shall be adjusted as set forth in
Section 4(c) of the Plan.

Upon a Change in Control, the Committee may, in its sole discretion, adjust the
terms of this Option (including, without limitation, the number and kind of
shares subject to this Option and the Option Price) by taking any of the actions
permitted under this Agreement and in accordance with Section 4(c) of the Plan.

10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Optionee’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.

(b) No Rights as a Shareholder. Neither the Optionee nor the Optionee’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the Option
unless and until such shares are issued upon exercise of the Option. Except as
expressly provided by the Plan, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of any purchased
shares and the delivery of any certificate or certificates for such shares.

(c) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving the Optionee the right to be retained as an employee of the
Company or any of its Subsidiaries. In addition, the Company or any of its
Subsidiaries, as applicable, may at any time dismiss the Optionee from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

(d) Termination of the Plan; No Right to Future Grants. By entering into this
Agreement, the Optionee acknowledges: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
each grant of an option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when the option shall be
granted, the number of shares subject to each option, the Option Price, and the
time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (d) that the Optionee’s participation in the Plan is
voluntary; (e) that the Option is not part of normal and expected compensation
for purposes of calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments; (g) that the right to purchase Common
Stock ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (h) that the
future value of the Option is unknown and cannot be predicted with certainty;
(i) that if the underlying shares do not increase in value, the Option will have
no value; and (j) the foregoing terms and conditions apply in full with respect
to any prior option grants to the Optionee.

(e) Option Not Transferable.

(i)  Except as otherwise provided by the Plan or by the Committee, the Option
shall not be transferable other than by will or by the laws of descent and
distribution and the Option shall be exercisable during the Optionee’s lifetime
only by the Optionee or, if permissible under applicable law, by the Optionee’s
guardian or legal representative. The Option may not be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance of the Option shall be void and unenforceable against
the Company or any Subsidiaries of the Company.

(ii) None of the purchased shares acquired pursuant to the exercise of this
Option shall be assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed of or encumbered, whether voluntarily or by operation
of law, unless such transfer is in compliance with all applicable securities
laws (including, without limitation, the Securities Act of 1933, as amended.

(f) Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of this Agreement.

(g) Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(h) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

(i) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(j) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(k) Governing Law; Venue; Waiver of Jury Trial.

(i) The internal law, and not the law of conflicts, of the State of Minnesota
will govern all questions concerning the validity, construction and effect of
this Agreement. Any legal action or proceeding with respect this Agreement shall
be brought in the courts of the United States for the Minnesota, and, by
execution and delivery of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts.

(ii) THE COMPANY AND THE OPTIONEE HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS OPTION.

(l) Notices. The Optionee should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

MoneyGram International, Inc.

General Counsel

1550 Utica Avenue South

Minneapolis, MN 55416

(m) Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 9 hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Optionee’s consent, if such action would materially diminish any of the
Optionee’s rights under this Agreement; provided, however, the Company may amend
this Agreement in such manner as it deems necessary to comply with applicable
laws.

(n) Entire Agreement. This Agreement and the Plan and the other agreements
referred to herein and therein and any schedules, exhibits and other documents
referred to herein and therein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(o) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(p) Optionee Undertaking. The Optionee agrees to take such additional action and
execute such additional documents the Company may deem necessary or advisable to
carry out or effect one or more of the obligations or restrictions imposed
either on the Optionee or upon this Option pursuant to the provisions of this
Agreement.

(q) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement and the Notice may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

(r) Certain Option Shares Subject to Forfeiture.   Section 4(d) of the Plan
contains a limitation on the number of option shares that may be granted to
Executive in any year. Company hereby agrees to seek approval of an amendment of
the Plan by the shareholders of the Company at or prior to the next
shareholders’ annual meeting of the Company in order to permit the full amount
of the Option Shares to be awarded as provided herein. Except with respect to
500,000 Option Shares to which this Section 10(r) shall not apply (allocated
pro-rata between the Time-Based Option and the Performance-Based Option) (the
“Excepted Option Shares”), the Option granted hereunder (other than the Excepted
Option Shares) will not vest and are subject to forfeiture if the shareholders
of the Company do not approve such amendment to the Plan at or before such
meeting. For the avoidance of doubt, this Section 10(r) shall not apply with
respect to the Excepted Option Shares.

* * * * * * * *

7

By signing below, the Optionee accepts this Option and the terms and conditions
in this Agreement and the Plan.

MONEYGRAM INTERNATIONAL, INC.

By:
Title:


OPTIONEE

Signature:

Print Name: Pamela H. Patsley

8

Exhibit C

RELEASE

This RELEASE (“Release”) is dated as of                             between
MoneyGram International, Inc., a Delaware corporation (together with its direct
and indirect subsidiaries, successors and assigns, the “Company”), and Pamela H.
Patsley (“Executive”).

WHEREAS, the Company and Executive previously entered into an employment
agreement dated January 21, 2009 under which Executive was employed to serve as
the Company’s Executive Chairman (the “Employment Agreement”); and

WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective                                 ; and

WHEREAS, pursuant to Section 8 of the Employment Agreement, Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and Executive agree as
follows:

1. Executive, on behalf of her heirs, estate and beneficiaries, hereby waives
all claims against the Company, and any of its subsidiaries, and each past or
present officer, director, agent, employee, shareholder, and insurer of any such
entities, from liability for any claims for Base Salary or bonus, Executive may
have against it or them as of the date this Release is executed, whether known
or unknown, including, but not limited to, any claims for salary or bonus
compensation resulting from an alleged violation of the Age Discrimination in
Employment Act, as amended, the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Rehabilitation Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Occupational Safety and Health Act; the Uniformed Services Employment
and Reemployment Act; the Employee Polygraph Protection Act; the Immigration
Reform Control Act; the retaliation provisions of the Sarbanes-Oxley Act of 2002
(and including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract (including, but not limited to, the Employment Agreement) or implied
contract or tort law or public policy or whistleblower claim, having any bearing
whatsoever on Executive’s employment by and the termination of employment with
the Company, including, but not limited to, any claim for wrongful discharge,
back pay, vacation pay, sick pay, bonus payment, and/or future wage loss. This
paragraph does not release any claims that lawfully cannot be waived.

Nothing in this Release is intended to preclude Executive from filing a charge
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state fair employment practices agency.
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.

Notwithstanding the above, Executive does not waive or release any claims
against the Company pursuant to benefits due to Executive and obligations of the
Company other than salary and bonus payments and severance payments under the
Employment Agreement.

2. Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by her to exist may subsequently be
discovered, it is her intention to fully settle and release all claims for
salary and bonus she may have against the Company and the persons and entities
described above, whether known, unknown or suspected.

3. Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ Executive, in each case
without liability of Executive or the Company.

4. The Company and Executive acknowledge and agree that the release contained in
Paragraph 1 does not, and shall not be construed to, release or limit the scope
of any existing obligation of the Company (i) to indemnify, limited the
liability of, and provide D&O insurance for Executive for her acts as an officer
or director of Company in accordance with the charter, bylaws of Company and
pursuant to the Employment Agreement and the Indemnification Agreement, (ii) to
Executive and her eligible, participating dependents or beneficiaries under any
existing group welfare or retirement plan of the Company in which Executive
and/or such dependents are participants, or (iii) to satisfy all vested equity
compensation obligations previously granted to Executive.

5. Executive reaffirms her agreement to Sections 9 and 10 of the Employment
Agreement relating to confidentiality, noncompetition and nonsolicitation.

6. Executive acknowledge that she has been provided at least twenty-one
(21) days to review the Release and has been advised to review it with an
attorney of her choice and at her own expense. In the event Executive elects to
sign this Release Agreement prior to this twenty-one (21) day period, she agrees
that it is a knowing and voluntary waiver of her right to wait the full
twenty-one (21) days. Executive further understands that she has seven (7) days
after the signing hereof to revoke it by so notifying the Company in writing,
such notice to be received by               within the seven (7) day period.
Executive further acknowledges that she has carefully read this Release, knows
and understands its contents and its binding legal effect. Executive acknowledge
that by signing this Release, she does so of her own free will and act and that
it is her intention that she be legally bound by its terms.

7. This Release shall be construed and enforced in accordance with, and governed
by, the laws of the State of Delaware, without regard to principles of conflict
of laws. If any clause of this Release should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Release.

9

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

MONEYGRAM INTERNATIONAL, INC.

By: 
Name:
Title:


Pamela H. Patsley

10

EXHIBIT D

Current List of Companies Engaged in Competitive Business

[INTENTIONALLY OMITTED]

11